Citation Nr: 1228466	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-09 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for degenerative disc disease, cervical spine, C4-C7 rated as 10 percent disabling prior to July 1, 2011, and 20 percent disabling beginning July 1, 2011.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, continued the 10 percent rating for the Veteran's service-connected DDD of the cervical spine.  

In May 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Throughout the pendency of the appeal, the Veteran reported that her neck pain occasionally radiated to the top of her head, causing headaches.  She also reported that when her neck was aggravated, she experienced symptoms such as numbness in her face, bulging of her right eye, misalignment of the jaw, and right ear hearing loss.  See September 2008 VA examination report, September 2008 statement from the Veteran, June 2006 statement from the Veteran, and July 2011 VA examination report.  These statements are construed as raising the issues of entitlement to service connection for headaches, facial numbness, a right eye disability, a jaw disability, and right ear hearing loss, all secondary to the service-connected cervical spine disability.  The issues are referred to the agency of original jurisdiction (AOJ) for initial adjudication.


FINDING OF FACT

During the pendency of this appeal, the Veteran's cervical spine forward flexion was no greater than 30 degrees, with consideration of functional impairment and symptoms of pain; there have been no verified periods of physician prescribed bed rest; there has been no favorable ankylosis described, and no separately ratable neurological abnormalities have been identified.


CONCLUSION OF LAW

During the pendency of the appeal, the critiera for a 20 percent, but no higher, disability evaluation for the Veteraan's degenerative disc disease of the cervical spine (C4-7) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2). Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009).

In an August 2008 letter, issued prior to the initial adjudication of the claim, the RO or AMC notified the Veteran of the evidence needed to substantiate her claim for an increased rating.  The letter told the Veteran that she could substantiate the claim with evidence that the disability had worsened.  It satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

The Veteran has substantiated her status as a Veteran.  She was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claim, in the August 2008 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided VA examinations in September 2008 and July 2011 for her cervical spine disability, and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in July 2011.  

The Board notes that during her July 2011 examination, the Veteran reported that she believed she had undergone a magnetic resonance imaging (MRI) at Midwest Regional Hospital, but that she could not remember the date.  However, the Board finds that this evidence, if available, was not needed to adequately decide the Veteran's claim.  In this regard, the Board notes that record reflects that the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease based on X-rays of the cervical spine.  Furthermore, the Veteran's reports of pain and functional impairment or the results of her range of motion testing, which were used to determine her current rating under the applicable rating criteria, would not be affected by the results of an MRI.

The Board remanded the case in May 2011 to obtain relevant VA and private treatment records dated since February 2005, and to afford the Veteran another examination to evaluate the severity of her cervical spine disability.  The Veteran responded in a June 2011 statement that she had not sought treatment for her cervical spine disability since February 2005, so no additional records were associated with the claims file.  The Veteran was afforded a VA examination in July 2011.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of the evidence pertaining to the level of disability from the time period one year before the claim was filed.  38 U.S.C. § 5110.  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Effective September 26, 2003, the criteria for evaluating disabilities of the spine were revised with reclassification of the diagnostic codes.  These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine and to the formula for rating intervertebral disc syndrome based on incapacitating episodes with instructions to apply the higher evaluation when all disabilities are combined.

The September 2003 regulatory amendments provide a general rating formula for diseases and injuries of the spine (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury:  In pertinent part, they provide that unfavorable ankylosis of the cervical spine warrants a 40 percent evaluation.  For forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the cervical spine, a 30 percent evaluation is warranted.  A 20 percent disability evaluation is appropriate for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted with forward flexion of the forward flexion of the cervical spine greater than 30 degrees but no greater than 40 degrees; combined range of motion of the cervical spine to 170 degrees but no greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or with vertebral fraction with loss of 50 percent or more of the height.

Under revised Diagnostic Code 5293 and new Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 140 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2011).

Additionally, there are two specific notes relating to intervertebral disc syndrome which provide the following:  First, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Second, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).


Analysis

Procedural history

The Veteran initially filed a claim for service connection for a cervical spine disability in June 1999.  In a March 2000 rating decision, based on the results from an August 1999 VA examination, the RO granted service connection for DDD, cervical spine, C4 through C7, with a 10 percent evaluation, effective February 5, 1999.  In August 2008, the Veteran filed a claim for an increased rating for her service-connected cervical spine disability.  


Factual background

In support of her claim, the Veteran submitted private treatment records from Regional Physical Therapy dated from April 2004 to May 2004, treatment records from Tinker Air Force Base dated from April 1996 to February 2005, and outpatient treatment records from the VA Medical Center in Oklahoma City dated from August 1999 to February 2007.  These records show treatment for neck pain and stiffness, tightness in the neck, and neck pain with headaches, and X-ray evidence of degenerative disc disease.  They also show that the Veteran underwent physical therapy for the cervical spine in 2004.  

In a September 2008 statement, the Veteran reported that each year, her neck disability got a little worse, and that almost all every day activities aggravated it, including vacuuming; gardening; using the mouse on the computer; mopping the floor; lifting anything over ten pounds; and riding in her husband's truck, due to constant jarring and bumps.  She also reported that almost anything she did with her right arm bothered her neck, and that when her neck was aggravated, she experienced all sorts of different symptoms such as, numbness in her nose, which spread to her cheeks; numbness in her right hand and tingling in the fingers; headaches; bulging of the right eye; hearing loss in the right ear; misalignment of the jaw; and sleep deprivation.  She stated that she believed her symptoms were caused by pinched nerves in her neck.

The Veteran was afforded a VA spine examination in September 2008.  She reported that she first hurt her neck in service, and re-injured her neck while sleeping in 2004.  She complained of constant pain in the neck, 3/10, and reported that the pain was usually worsened by using her right arm for things like household chores, as well as staying still, reading books and driving.  She also complained of frequent radiation of pain into her right arm, and constant numbness in the fingers of the right hand.  She also complained of a headache that occurred whenever she overused her right hand.

On physical examination, there was normal curvature of the cervical spine and musculature was symmetrical to appearance, but the examiner noted that there was mild tenderness of the paraspinal muscles.  Range of motion testing showed forward flexion of 35 degrees, with pain starting at 35 degrees; extension limited to 35 degrees, with pain starting at 35 degrees; right lateral flexion of 35 degrees, with pain at 35 degrees; left lateral flexion of 40 degrees, with pain at 40 degrees; and left and right rotation of 70 degrees, with pain at 70 degrees.  There was evidence of tenderness, but posture and gait were normal; there was normal head position with symmetry in appearance; and there was symmetry of spinal motion with normal curvatures of the spine.  The examiner also noted that joint function was limited by 5 degrees, secondary to pain after repetitive use.  Motor strength was 5/5, and there was no erythema, edema or muscle spasm noted.

The Veteran was afforded her most recent VA examination in July 2011.  The Veteran complained of constant pain in the neck, accompanied by stiffness, which occasionally radiated to the top of her head and caused headaches.  She also reported that her neck pain was increased with any activities in which she used her right arm, especially lifting and pulling.  She denied any flare-ups or incapacitating episodes.  She also indicated that although she had been unemployed since her discharge from the military, her neck condition did not affect her occupational duties.

On physical examination, there was straightening of the normal cervical lordosis.  She demonstrated forward flexion of 0 to 20 degrees, with pain at 20 degrees; extension 0 to 20 degrees, with pain at 20 degrees; side tilt left and right 0 to 15 degrees, with pain at 15 degrees; and rotation left and right 0 to 45 degrees, with pain at 45 degrees.  The examiner noted that there was no additional limitation of motion with repetitive use.  September 2008 X-rays of the cervical spine showed disc space narrowing between C5-6, C6-7, with bridging osteophyte noted at C5-6 as well as C6-7.  The examiner diagnosed cervical spine degenerative disc disease and degenerative joint disease.  

ANALYSIS

As previously noted, a 10 percent evaluation under the revised general rating formula for rating the cervical spine requires  forward flexion greater than 30 degrees but not greater than 40 degrees; or combined range of motion greater than 170 degrees but not greater then 335 degrees; or vertebral body fracture with loss of 50 percent or more the disc space height.  A 20 percent evaluation requires evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability requires forward flexion of 15 degrees or less; or favorable ankylosis.

As noted above, during VA examination in September 2008, the Veteran demonstrated forward flexion of the cervical spine to 35 degrees before experiencing pain.  However, the examiner noted that joint function was limited by 5 degrees, secondary to pain after repetitive use.  In addition, the Veteran reported that she was limited in almost all her activities of daily living due to her neck pain.  See September 2008 statement from the Veteran.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Therefore, with consideration of the Deluca factors and the findings of additional limitation of motion following repetitive use, as well as the reports of functional impairment noted in the September 2008 lay statement, the Board concludes that a 20 percent rating is warranted under the general rating formula for disease and injuries of the spine beginning September 15, 2008.

However, even with consideration of all pertinent disability factors, none of the evidence supports a finding that the Veteran's functional impairment more nearly approximates an evaluation of 30 percent under the general rating formula.  In this regard, the Board notes that during her examination in September 2008, the Veteran was able to flex significantly more than 15 degrees, even with consideration of pain, which the examiner noted limited her range of motion.  Furthermore, there was no evidence of ankylosis of the spine, in that the Veteran still maintained significant motion of the cervical spine.  The private treatment records do not show that the Veteran had limitation of motion commensurate with a 30 percent rating during this period either.  

The Board also notes that although the Veteran reported neck pain that radiated to her right arm, hand and fingers during this period, there is no objective evidence of any neurological abnormalities.  In this regard, on physical examination in September 2008, sensory was intact to sharp, dull vibration and temperature in the bilateral upper and lower extremities, and motor strength was 5/5 in the bilateral upper extremities.  The only abnormality noted was that the popliteal reflexes (in the lower extremities) were slightly diminished at 1+ bilaterally. However, Achilles was 2+ bilaterally, and there was normal tone and strength and no evidence of muscle atrophy in the lower extremities.  No neurologic disability was diagnosed.  
 The VA examination conducted in July 2011, noted  normal muscle strength, mass and tone in the upper and lower extremities, and deep tendon reflexes of 2+ in the upper extremities.  Sensation was diminished to pinprick in a nondermatomal distribution on the hands, but otherwise intact in the upper extremities.  There was no sensory level on the trunk.  The examiner did not diagnose a neurological disorder.

The Veteran continued to complain of functional impairment with completing activities of daily living, such as vacuuming, lifting groceries, picking up her 10-pound dog, pulling weeds, reading a book, typing on a computer, riding in a truck for more than 10 minutes, daily chores, yard work, and sleeping.  See June 2011 statement and July 2011 VA examination report.  As noted above, on physical examination in July 2011, she was able to forward flex to at least 20 degrees, with pain experienced at 20 degrees.  However, the examiner noted that further repetitive motion testing revealed no additional limitation of motion.  Furthermore, during her July 2011 examination, the Veteran reported that she did not take medication for her pain because they gave her intolerable gastrointestinal  side effects.  She reported that instead, she used ice, Thera Care patches and aloe vera gel, which helped to diminish her pain, with no side effects.  She also denied the use of assistive devices and reported that she had not had any surgery for her neck, although it had been suggested, or received any injections for pain management.  The Veteran also denied any incapacitating episodes or physician-prescribed bed rest due to her cervical spine disability.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  

The Board also notes that the Veteran has reported that her functional impairment is related to the use of her right arm.  However, she has not been found to have a right arm disability (including a neurological disability), secondary to her service-connected neck cervical spine disability.  

The Board also finds that higher ratings are not available for any period under the formula for rating intervertebral disc syndrome based on incapacitating episodes, as there is no evidence of record of any incapacitating episodes with physician-prescribed bed rest due to the Veteran's cervical spine disability.  Furthermore, as noted above, the Veteran denied experiencing any incapacitating episodes during her VA examination in July 2011.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Based on this evidence, the Board cannot conclude that the criteria for the assignment of a 30 percent disability evaluation at any time during the pendency of this appeal has been demonstrated.


Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  These rating criteria also take into account the pain and limitation of function reported in the record.  The Veteran has not reported any symptoms outside of those contemplated by the rating schedule.  Hence, referral for consideration of extraschedular ratings is not warranted.  In reaching these conclusions the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  38 U.S.C.A. § 5107(b) (West 2002).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  
Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case there is no evidence that a service connected disability has caused unemployability.  During VA examination in September 2008, the Veteran reported that she was not working and had been unemployed since 1995.  She did not indicate that she was unemployed or unemployable due to a service-connected disability.  During her most recent VA examination in July 2011, the Veteran reported that she had been unemployed since she was discharged from the Air Force.  She also reported that her cervical spine condition did not affect her usual occupational duties.  As there has been no allegation or evidence of unemployability attributable to the service connected cervical spine disability, further consideration of entitlement to TDIU is not required.


ORDER

A rating of 20 percent, and no higher, for degenerative disc disease, cervical spine, C4-C7 is granted, effective September 15, 2008.




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


